Citation Nr: 0840413	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for status post right 
total knee replacement.

2.  Entitlement to service connection for status post left 
total knee replacement, secondary to right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Hartford, Connecticut, which denied reopening for the 
right knee claim and denied service connection for the left 
knee claim.  

The RO denied the veteran's petition to reopen his claim for 
a right knee condition in the December 2005 rating decision.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The veteran's claim 
of service connection for a right knee disability was denied 
by a September 1979 rating decision on the basis that the 
veteran suffered an acute right knee injury in service that 
was not related to his subsequent right knee medial meniscus 
tear residuals.  New and material evidence specifically 
addressing this issue has been submitted in the form of a 
November 2005 letter from a Dr. T. indicating that his right 
knee problems could be related to his inservice right knee 
injury.  Therefore, the claim is reopened.  See 38 C.F.R. § 
3.156(a).  The Board will proceed to review the decision on 
the merits.  As such, the Board finds that any error related 
to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination or opinion is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The veteran's medical records indicate Dr. T's current 
diagnosis of right and left status post total knee 
replacements.  The veteran's service treatment records show 
that he had treatment for right knee pain in January 1959, 
after an injury playing basketball.  The veteran currently 
claims his right knee condition as a result of this injury 
and the left knee as a result of the right knee.  The opinion 
of Dr. Tietjen indicates that the right knee may be related 
to the service injury; however, he did not indicate if that 
relationship was at least as likely as not.  The veteran was 
not provided a VA examination pursuant to his claims.  The 
Board concludes that an examination is warranted pursuant to 
VA's duty to assist.  See McLendon, supra.

The Board notes that the veteran's complete claims file 
should be reviewed, to include the veteran's 1962 treatment 
records from Columbia Memorial Hospital, 1975 to 1977 Danbury 
Hospital records and 1978-1979 VA treatment records.

The Board also notes that the veteran's left knee claim 
relies on a secondary service connection theory.  It is 
necessary to remand this claim to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The only letter sent to the veteran in October 2005 concerned 
direct and presumptive service connection.  Since the 
evidence needed to substantiate the veteran's secondary claim 
differs significantly than that needed to show entitlement on 
direct and presumptive bases, the Board takes this 
opportunity to remand the issue for compliance with the 
notice provisions contained in this law and to ensure the 
veteran has had full due process of law.


Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should provide the veteran with 
notice of the evidence required to 
establish service connection on a 
secondary basis.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the veteran a VA examination 
for an opinion to determine whether the 
veteran's right knee replacement is as 
likely as not etiologically related to the 
inservice right knee complaints noted in 
January 1959.  If so, the examiner should 
determine whether the left knee disability 
could be caused by or aggravated by the 
right knee disability, ultimately 
resulting in replacement.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




